                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

    CARRINGTON MORTGAGE                           )
    SERVICES, LLC,                                )
                                                  )
                        Plaintiff,                )
                                                  ) Docket No. 2:16-cv-00534-NT
    v.                                            )
                                                  )
    ROXANE M. GIONEST,                            )
                                                  )
                        Defendant.                )


     ORDER ON DEFENDANT’S MOTION TO EXCLUDE FROM ADMISSION
                   PLAINTIFF’S TRIAL EXHIBITS


         I held a bench trial in this case on September 24, 2019. On September 23,

2019, the Defendant filed this motion seeking to exclude Plaintiff’s Exhibits 6, 9A,

9B, 9C, 14, and 16 1 because they were not provided to the Defendant until the day

before trial. (ECF No. 121.) At trial, I reserved ruling on this motion and conditionally

admitted the six challenged exhibits. For the reasons stated below, I GRANT in part

and DENY in part the Defendant’s motion to exclude.




1       Exhibit 6 is the Limited Power of Attorney from Bank of America to Carrington Mortgage.
Exhibit 9A is an Order from the Bankruptcy Court in the Middle District of Florida confirming the
liquidation plan for Taylor, Bean and Whitaker (“TBW”), dated July 21, 2011. Exhibit 9B contains the
Settlement Agreement between Government National Mortgage Association (“Ginnie Mae”) and
TBW, and Exhibit 9C is the Bankruptcy Court’s Order approving that Settlement Agreement, dated
January 2, 2014. Exhibit 14 is the Bank of America loan payment history for the Defendant’s mortgage,
which covers the period from August 25, 2009, through November 4, 2014. Finally, Exhibit 16 contains
the judgment figures, setting forth the total amounts that the Plaintiff alleges is due on the
Defendant’s mortgage as of September of 2019.
                                      BACKGROUND

       This case has a long history, much of which was summarized by Judge Levy in

an order entered on February 4, 2019, during unsuccessful settlement negotiations.

(ECF No. 84.) After that Order was issued, Judge Levy ordered the Plaintiff to pay

the Defendant attorney’s fees incurred in connection with the judicial settlement

conference and subsequent hearings. (ECF No. 90.) A final pretrial conference was

held on April 30, 2019, and on May 3, 2019, a Report of the Final Pretrial Conference

and Order was issued. (“Pretrial Order”) (ECF No. 95). The Pretrial Order stated,

       Discovery. Discovery is complete. Counsel identified no outstanding
       discovery issues at the conference requiring the court’s intervention.
       Attorney Ney agreed to provide to [the Defendant’s attorney] copies of
       all exhibits listed in the plaintiff’s final pretrial memorandum by May
       10, 2019.

Pretrial Order 1. The Order further provided,

       Exhibits. The parties shall exchange exhibits by May 17, 2019. The
       parties shall jointly prepare a consolidated list of all exhibits to be
       offered at trial, employing the form available on the Court’s website—
       http://www.med.uscourts.gov/—by May 29, 2019.

Pretrial Order 2.

       When the final pretrial conference was held and Pretrial Order was issued, the

Plaintiff was represented by attorneys John Ney, Ernest Wagner, and Carrie

Folsom, 2 and the Defendant was represented by Attorney Joseph Goodman. On May

17, 2019—the deadline for the exchange of exhibits—Attorney Ney sent Attorney

Goodman an email, which read in part, “Please find attached the proposed trial


2      The Plaintiff was initially represented by attorneys from Doonan, Graves, & Longoria LLC.
The Court granted those attorneys’ motions to withdraw on May 15, 2018, shortly after Attorney Ney
entered his appearance. (ECF Nos. 36 and 38.)


                                                2
exhibits to date and witness & exhibit list.” Goodman Aff., Ex. A (ECF No. 120-1).

The exhibit list contained the following entries:

       1. Originals or certified copies of the Note, Mortgage, and all
          endorsements, allonges, assignments, or other relevant instruments.
       2. Originals or certified copies of Loan Modification Documents and all
          relevant information thereto.
       3. A copy of the Notice of Default sent to Defendant.
       4. Business records evidencing payment history of Defendant and
          balance due on the subject loan.
       5. All documents introduced or listed by Defendant.

Goodman Aff., Ex. A. The document also stated, “Plaintiff reserves the right to

supplement or add to the Witness and Exhibit Lists upon sufficient prior notice to

Defendant prior to trial.” Goodman Aff., Ex. A. Although the email contained several

attachments, none of the contested exhibits was attached. 3 Goodman Aff., Ex. A.

       On May 29, 2019, attorneys Brett Messinger and Elizabeth Lacombe entered

their appearances for the Plaintiff. 4 (ECF Nos. 98 and 99.) Counsel for both parties

acknowledge that they had some discussion about the joint exhibit list that day.

According to the Defendant, Plaintiff’s counsel sent an email to defense counsel

stating that, “Also, I know we need to coordinate filing the exhibits list today. I have

court this morning but expect to send something over to you this afternoon to add



3       The documents attached to the email were copies of the Note; Mortgage; 2012 Loan
Modification Agreement; 2011 Assignment from MERS to Bank of America; 2015 Assignment from
Bank of America to Carrington Mortgage; 2016 Quitclaim Assignment to Carrington Mortgage signed
by Elizabeth Gonzales, Default Document, Teamlead on behalf of “Carrington Mortgage Services, LLC,
as attorney-in-fact for Government National Mortgage Association [(Ginnie Mae)] for Taylor, Bean &
Whitaker Mortgage Corp.”; Limited Power of Attorney between Ginnie Mae and Carrington Mortgage
Services; and Carrington Mortgage payment history for the mortgage.
4       Notably, attorneys Ney, Folsom, and Wagner never filed a motion to withdraw and are still
listed as attorneys on this case. See Local Rule 83(c) (“No attorney may withdraw an appearance in
any action except by leave of Court.”).


                                                3
your exhibit references.” Def.’s Reply 3–4 (ECF No. 131). After defense counsel

responded that the Defendant had no exhibits, Plaintiff’s counsel stated, “I’ll be in

touch about the exhibits list later today.” Def.’s Reply 4. Plaintiff’s counsel filed the

exhibit list on the Court’s docket later that evening (ECF No. 101), apparently

without further discussion with defense counsel. See Def’s Reply 4. The Plaintiff does

not dispute these facts, although the Plaintiff suggested at trial that “Mr. Goodman

just didn’t engage” on the joint exhibit list. See Pl.’s Response 6–7 (ECF No. 130);

Trial Tr. at 23 (ECF No. 128). It appears that no additional exhibits were exchanged

until September.

       Trial was initially set for June of 2019, but the Court granted the Defendant’s

unopposed motion to continue trial. On September 23, 2019—the day before the new

trial date—defense counsel received a package of trial exhibits from the Plaintiff, six

of which the Defendant had not previously received. See Goodman Aff. ¶¶ 4–5. The

Defendant promptly filed a motion to exclude those six exhibits, arguing that

exclusion is warranted because the Plaintiff failed to comply with the Pretrial Order

that the parties “shall exchange exhibits by May 17, 2019.” 5 At the beginning of the

trial on September 24, 2019, I heard from both parties on this issue. I reserved ruling

on the motion, conditionally admitted the challenged exhibits pending the resolution

of the motion, and invited the parties to file responsive briefs on the motion.




5       The Defendant also argues that the Plaintiff has violated the initial disclosure requirements
of Federal Rule of Civil Procedure 26(a). Because I find that sanctions are warranted under Rule 16, I
decline to address the Rule 26(a) issue.


                                                  4
                                 LEGAL STANDARD

      The Federal Rules of Civil Procedure “endow trial judges with formidable case-

management authority,” and a “party who flouts a court order does so at its own

peril.” Mulero-Abreu v. Puerto Rico Police Dep’t, 675 F.3d 88, 91 (1st Cir. 2012)

(internal quotation omitted); Hooper-Haas v. Ziegler Holdings, LLC, 690 F.3d 34, 37

(1st Cir. 2012). A trial court “[c]onfronted with repeated failures to comply with its

scheduling orders . . . [has] considerable discretion in deciding what to do.” McKeague

v. One World Techs., Inc., 858 F.3d 703, 706 (1st Cir. 2017). The “choice of an

appropriate sanction must be handled on a case-by-case basis.” Tower Ventures, Inc.

v. City of Westfield, 296 F.3d 43, 46 (1st Cir. 2002) (“This flexibility is necessary

because the circumstances attendant to noncompliance are apt to differ widely.”).

      Federal Rule of Civil Procedure 16 governs pre-trial procedures. Under Rule

16(f), the court can impose sanctions, “including those authorized by Rule

37(b)(2)(A)(ii)–(vii), if a party or its attorney . . . fails to obey a scheduling or other

pretrial order.” Rule 37, in turn, enables the court to “prohibit[ ] the disobedient party

from . . . introducing designated matters in evidence” or to “dismiss[ ] the action or

proceeding in whole or in part.” Fed. R. Civ. P. 37(b)(2)(A)(ii), 37(b)(2)(A)(v).


                                     DISCUSSION

      The Defendant argues that the six Plaintiff’s exhibits that were not provided

before September 23, 2019, should be excluded. The parties agree that the First

Circuit’s five-factor test from Esposito v. Home Depot U.S.A., Inc. should guide my




                                            5
discretion here. 6 In Esposito, the First Circuit held that the district court had abused

its discretion in precluding the plaintiff from calling his expert witness. 590 F.3d 72,

80–81 (1st Cir. 2009). In its review of the district court’s decision, the Esposito court

considered the following factors:

         (1) the history of the litigation; (2) the sanctioned party’s need for the
         precluded evidence; (3) the sanctioned party’s justification (or lack of
         one) for its late disclosure; (4) the opponent-party’s ability to overcome
         the late disclosure’s adverse effects—e.g., the surprise and prejudice
         associated with the late disclosure; and (5) the late disclosure’s impact
         on the district court’s docket.

Id. at 78.

I.       The History of the Litigation

         In Esposito, the First Circuit noted that it was not “a case of a party repeatedly

balking at court-imposed deadlines.” Esposito, 590 F.3d at 79. Nor was it a case

“where the sanctioned party ignored pre-sanction warnings from the district court”

or a case that “involve[d], from all appearances, an act of calculated gamesmanship”

by the sanctioned party. Id.

         In contrast, over the life of this litigation, the Plaintiff has failed to comply

with multiple Court orders:

     •   March 9, 2018 Order instructing Plaintiff’s attorney to file a written report by
         April 25, 2018, “setting forth the steps taken by Carrington Mortgage to
         evaluate [the Defendant’s request for a loan modification], and providing the
         Court with Carrington Mortgage’s preliminary, good faith assessment” of her
         eligibility for a modification.” (ECF No. 32)

     •   May 9, 2018 Show Cause Order instructing the Plaintiff to file a verified
         response within seven days “showing cause as to why the Complaint (ECF No.

6       Esposito—and most of the cases that rely on it—arose in the context of a party’s untimely
disclosure of an expert. Although that context is slightly distinct, I apply the Esposito factors to explain
why exclusion of the exhibits is especially warranted here.


                                                     6
        1), should not be dismissed, with prejudice, for failure to comply with the
        [March 9 Order.]” (ECF No. 35)

    •   March 26, 2019 Order requiring the Plaintiff to pay the Defendant “her
        reasonable attorney’s fees and expenses in the amount of $22,659.20 within
        thirty days.” (ECF No. 90)

    •   May 3, 2019 Report of Final Pretrial Conference and Order requiring the
        parties “exchange exhibits by May 17, 2019.” (ECF No. 95)

In addition, as Judge Levy found in the February 6, 2018 Show Cause Order, the

Plaintiff has engaged in a “series of contradictory communications” with the Court

and the Defendant. (ECF No. 84.)

        The Plaintiff attempts to downplay these instances of noncompliance, arguing

that the case “did not require judicial intervention with respect to compliance with

discovery deadlines.” 7 Pl.’s Response 6 (emphasis added). This fact does nothing to

excuse or explain the Plaintiff’s repeated failures to meet the Court’s other deadlines

or to meet its obligation to provide exhibits to the Defendant by May 17, 2019.

        The history of this litigation demonstrates that the Plaintiff has repeatedly

flouted this Court’s orders, even after sanctions were imposed. As such, this factor

supports exclusion of the exhibits. Velez v. Awning Windows, Inc., 375 F.3d 35, 41

(1st Cir. 2004) (where the Court “sets a reasonable due date, parties should not be

allowed casually to flout it or painlessly to escape the foreseeable consequences of

noncompliance”) (internal quotations omitted); Tower Ventures, 296 F.3d at 46

(disregard of court orders “robs them of their utility”); see also Gestetner Corp. v. Case

Equip. Co., 108 F.R.D. 138, 141 (D. Me. 1985) (stating that a scheduling order “is not


7       There was no need for judicial intervention during the discovery exchange because, as the
Plaintiff acknowledges, no discovery took place.


                                               7
a frivolous piece of paper, idly entered, which can be cavalierly disregarded by counsel

without peril”).

II.    The Plaintiff’s Need for the Exhibits

       The Plaintiff states that the challenged exhibits “are necessary for Plaintiff to

be able to prove its prima facie case” and that excluding the evidence “could carry ‘the

force of a dismissal.’ ” Pl.’s Response 7 (quoting Esposito, 590 F.3d at 79).

       The Plaintiff overstates the significance of these exhibits and understates the

other vulnerabilities of its case. To prevail in a foreclosure action, the Plaintiff must

establish that it owns the mortgage. See Bank of Am., N.A. v. Greenleaf, 96 A.3d 700,

709 (Me. 2014). In order to establish its ownership here, the Plaintiff appears to rely

on Exhibit 7, which is a 2016 “Quitclaim Assignment” of the mortgage to Carrington

Mortgage and signed by Elizabeth Gonzales, Default Document, Teamlead on behalf

of “Carrington Mortgage Services, LLC, as attorney-in-fact for Government National

Mortgage Association [(Ginnie Mae)] for Taylor, Bean & Whitaker Mortgage Corp.”

Pl.’s Ex. 7. However, because no power of attorney was admitted at trial, 8 I only



8       At trial, I excluded the Limited Power of Attorney given by Ginnie Mae to Carrington Mortgage
because the Plaintiff had not established that it covered the Defendant’s mortgage. The Limited Power
of Attorney states that Ginnie Mae

       appoints Carrington Mortgage Services, LLC (Carrington), as Attorney-in-
       Fact for [Ginnie Mae] for Taylor, Bean & Whitaker pursuant to 12 U.S.C., 1721
       (g) as its true and lawful attorney-in-fact, in its name, place and stead, and for its
       benefit, in connection with Ginnie Mae-owned mortgage pooled loans described in that
       certain Contract Number DU100G-14-C-01, entered into by and between Ginnie Mae
       and Carrington, dated February 13, 2014 (“Contract”) for the purpose of performing
       all acts and executing all documents in the name of Ginnie Mae necessary and
       incidental to transfer of said loans. . . . This limited power of attorney shall be effective
       as of February 13, 2014 and shall continue in full force and effect until the date of
       expiration or termination of Contract DU100G-14-C-01, including any extensions
       thereof.


                                                    8
conditionally admitted Exhibit 7, on the theory that the Plaintiff might be able to

establish its relevance through other means. But nothing in Exhibits 6, 9A, 9B, 9C,

14, or 16 seems to address this issue, and thus the admission or exclusions of these

exhibits is not what will determine the success of the Plaintiff’s case. 9 At most, this

factor is neutral.

III.   The Plaintiff’s Justification for the Late Disclosure

       The Plaintiff’s only justification for failing to provide the exhibits is that

current counsel did not become aware of the noncompliance until a few days before

trial. Pl.’s Response 7–8. The Plaintiff further states that there was no “intentional

disregard of this Court’s Order.” Pl.’s Response 8. I find several problems with this

argument. First, the purported “former counsel” never moved to withdraw from this

case. Attorneys Ney, Folsom, and Wagner represented the Plaintiff in May of 2019

and are still listed as active attorneys on the docket. Second, the latest-coming

counsel—attorneys Messinger and Lacombe—also have the responsibility to ensure




Pl.’s Exhibit 8 (emphasis in original). This language indicates that Carrington Mortgage’s authority to
act as Ginnie Mae’s power of attorney only extended to certain mortgages described in a specific
contract. The Plaintiff did not produce that contract or any other evidence establishing that the
Defendant’s mortgage was included in that contract. The Carrington Mortgage witness stated that he
had never seen the contract and was not involved in any process by which Carrington Mortgage
obtained the power of attorney. Trial Tr. 164–65 (ECF No. 128). Because the Plaintiff could not
establish the link between the Limited Power of Attorney and the Defendant’s mortgage, I excluded
the Limited Power of Attorney as irrelevant.
9       At trial, the Plaintiff suggested that the bankruptcy records in Exhibits 9A, 9B, and 9C could
establish the relevance of Exhibit 7. See Trial Tr. 123–24 (stating that the documents show how
“Ginnie Mae took back the ownership interest in the Taylor, Bean & Whitaker files, and that’s how
Ginnie Mae enters and is allowed to appoint people to act on its behalf such as Carrington, and that's
the connection”). However, those exhibits at most establish a link between TBW and Ginnie Mae.
Nothing in those exhibits establishes that Carrington Mortgage was authorized to act as power of
attorney for Ginnie Mae with respect to this mortgage. I await further development of this issue in
post-trial briefing, but this appears to be the most vulnerable link in the Plaintiff’s chain of title.


                                                  9
compliance with all orders and deadlines. After entering their appearances, counsel

had over three months to review the case files to verify that all deadlines had been

met. Third, current counsel’s late discovery of the problem does not explain why the

attorneys who were on the case on May 17, 2019, failed to comply with the Pretrial

Order. Those attorneys certainly should have been aware of the deadline and aware

of which exhibits they had provided to the Defendant. Given that knowledge, their

failure to comply appears more intentional than not. This factor supports exclusion

of Exhibits 6, 9A, 9B, 9C, and 14.

      However, I find that this factor does not support the exclusion of Exhibit 16,

which contains judgment figures that are current through September 30, 2019. The

Defendant argues that the Plaintiff should have provided an earlier version of the

judgment figures by the May 17, 2019 deadline. That may be so, but unlike the other

contested exhibits, which have not changed since May, the judgment figures

continued to evolve after the Pretrial Order was issued. Thus, the Plaintiff likely

would have provided an updated version of Exhibit 16 closer to trial anyway, and the

Plaintiff was more justified in doing so. As such, this factor weighs against exclusion

of Exhibit 16.

IV.   The Defendant’s Ability to Overcome the Late Disclosure’s Adverse
      Effects

      The Defendant identifies several ways in which the late production of the

exhibits prejudiced her defense. For Exhibits 9A, 9B, and 9C, which are documents




                                          10
from Taylor, Bean & Whitaker Mortgage Corp.’s bankruptcy proceedings, 10 the

Defendant notes that the Plaintiff has offered them “to establish the legitimacy of the

Ginnie Mae power of attorney to Carrington.” Def.’s Reply 7. The exhibits contain 86

pages, and the Defendant contends that “[i]t simply was impossible, less than 24

hours before trial was begun, for Gionest’s counsel to assimilate the information in

these newly produced exhibits, to verify that they did support [the] Ginnie Mae power

of attorney and to make a reasoned determination as to whether there was

countervailing evidence.” Def.’s Reply 7.

      In response, the Plaintiff argues that these exhibits are “self-authenticating”

and “offered without any witness.” Pl.’s Response 9. As such, the Plaintiff questions

what the Defendant could have done with these exhibits at trial when the Defendant

had no witness to cross-examine and no documents to offer to counter. Pl.’s Response

9. The Plaintiff adds that the Defendant “was on notice” about the issues in the case

and thus “it is unclear how Defendant was prejudiced in her ability to defend in this

litigation.” Pl.’s Response 8–9. These statements ignore other ways in which the

Defendant could have used the used the exhibits both before and at trial, such as

weighing the strength of the evidence against her, shaping her arguments, and

potentially calling her own witnesses. In addition, even if the Defendant was “on

notice” of the Plaintiff’s arguments, she still may have been hindered in her ability to

prepare for trial. See Esposito, 590 F.3d at 78 (“[T]he rules require formal disclosure




10    As of the date of this Order, the docket for this bankruptcy case contains 8,958 entries.


                                                11
for a reason: without it, parties like the defendants in this case may be hindered in

their ability to prepare effectively for trial.”).

       As for Exhibit 14, which contains the Bank of America loan payment history,

the Defendant argues that the late disclosure “deprived [her] of any opportunity to

seek and obtain” a forensic evaluation of the full loan payment histories. Def.’s Reply

7. Such evaluations, the Defendant asserts, often uncover “errors and omissions.”

Def.’s Reply 7. The Plaintiff contends that the payment history in Exhibit 14 was

“incorporated directly into Exhibit 15,” which the Defendant did possess. Pl.’s

Response 8. However, the Defendant still lacked the opportunity to scrutinize the

Bank of America payment history. Furthermore, as defense counsel noted at trial, his

ability to cross-examine the Bank of America witness was undermined by his inability

to review and evaluate the payment history before trial. 11 See Trial Tr. at 24–25.

       Finally, the Plaintiff argues that “had Defendant raised this issue [earlier] . . .

Plaintiff would have worked expeditiously to cure the defect and Defendant would

have ultimately had adequate time to review and consider these additional exhibits

in preparation for trial.” Pl.’s Response 8. Incredibly, the Plaintiff states that, “[o]n

May 29, 2019, Defendant was the only party to this litigation who knew, or should

have known, that the exhibits produced by Plaintiff’s predecessor counsel did not

include all documents identified on the May 29, 2019 Exhibit List filed by Plaintiff’s

current counsel.” Pl.’s Response 8. As much as attorneys Messinger and Lacombe



11     Although defense counsel did not advance the same argument with regard to Exhibit 6
(Limited Power of Attorney from Bank of America to Carrington Mortgage), his ability to cross-
examine the Bank of America witness was likely also hindered by its late disclosure.


                                             12
would like to distance themselves from attorneys Ney, Folsom, and Wagner, all five

attorneys are still active on this case. Moreover, all five represent the same party,

and thus all of them—including the latest-coming attorneys—“should have known”

which exhibits their client had not yet provided to the Defendant. This factor favors

exclusion of Exhibits 6, 9A, 9B, 9C, and 14. 12

V.     The Late Disclosure’s Impact on the Court’s Docket

       This case has lingered on the Court’s docket for years, and the Plaintiff’s last-

minute delivery of exhibits to the Defendant created the need for this motion and

further delayed resolution of the case. See González-Rivera v. Centro Médico Del

Turabo, Inc., 931 F.3d 23, 28 (1st Cir. 2019) (noting that “whenever a party, without

good cause, neglects to comply with reasonable deadlines, the court’s ability to

manage its docket is compromised”) (internal quotations omitted). The Plaintiff now

suggests “that the more appropriate order . . . should be to permit Defendant leave to

file a motion seeking to re-open evidence.” Pl.’s Response 10. Permitting that course

of action would extend the life of this case even more.

       The Plaintiff argues that the Defendant “had the ability to raise this issue

almost four months before trial and either failed or chose not to do so.” Pl.’s Response

9. Of course, the Plaintiff could have also recognized that it was not in compliance

with the Court’s order. It is counsel’s duty to make themselves aware of existing Court

orders and deadlines when they take on representation in the middle of the case. It


12      I find that the Defendant suffered less prejudice from the late disclosure of Exhibit 16. The
Defendant was on notice of these judgment figures through other exhibits, including the Carrington
Mortgage Payment History (Pl.’s Exhibit 15). As such, I find that this factor does not support the
exclusion of Exhibit 16.


                                                 13
is, of course, not opposing counsel’s responsibility to bring them up to speed, and the

opposing party should not be penalized or prejudiced for the responsible party’s

failure to do so. This factor favors exclusion.

VI.   Summary

      The Plaintiff maintains that it has a compelling need for the contested exhibits.

But a compelling need alone “cannot carry the day.” González-Rivera, 931 F.3d at 29;

see also Samaan v. St. Joseph Hosp., 274 F.R.D. 41, 50 (D. Me. 2011) (“Because

[plaintiff’s] need for [the] evidence is the only Esposito factor weighing in his favor,

the Court finds that preclusion is appropriate.”). “Judicial decisions about sanctions

cannot be made solely from the perspective of one party to the case but, rather, must

strike an equitable balance between the rights and responsibilities of all of the

affected parties.” González-Rivera, 931 F.3d at 29. Based on the analysis above, I find

that exclusion of Exhibit 16 is not warranted. However, four of the five factors

strongly support exclusion of Exhibits 6, 9A, 9B, 9C, and 14, and the Plaintiff’s

purported need for them—particularly in light of the other weaknesses of its case—

cannot overcome that imbalance.

      Although a party has a right to be represented by the attorney of its choice, it

cannot use a revolving door of attorneys to sever improper conduct by counsel into

discrete episodes. The Plaintiff’s failure to comply with the Pretrial Order must be

viewed in the broader context of this case. Throughout this litigation, the Plaintiff

has repeatedly disregarded this Court’s orders. An earlier sanction awarding

attorney’s fees was apparently insufficient to deter the Plaintiff from subsequent



                                           14
noncompliance. As a result, I find that exclusion of Exhibits 6, 9A, 9B, 9C, and 14 is

warranted.


                                        CONCLUSION

        For the reasons stated above, the Court GRANTS in part and DENIES in

part the Defendant’s Motion to Exclude. Plaintiff’s Exhibits 6, 9A, 9B, 9C, and 14 are

excluded from evidence. Plaintiff’s Exhibit 16 is admitted. 13 Although Federal Rule

of Civil Procedure 16 authorizes an award of attorney’s fees in addition to other

sanctions, the Defendant’s motion sought attorney’s fees only in the alternative.

Thus, because the Court grants the motion to exclude, the Court DENIES without

prejudice the portion of the motion seeking fees. If the Defendant seeks attorney’s

fees in addition to this relief, the Defendant must file a new motion for attorney’s fees

within ten (10) days of this Order.

       It is further ORDERED that each party shall file its post-trial brief within

twenty-one (21) days of this Order. Each party will then have five (5) days to respond

to the opposing party’s brief.



SO ORDERED.

                                                      /s/ Nancy Torresen
                                                      United States District Judge

Dated this 7th day of January, 2020.




13      The Defendant’s objection to the admission of Exhibit 16 pursuant to Federal Rule of Evidence
901(b)(9) is also overruled.


                                                 15
